Citation Nr: 0833074	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
April 12, 2007, for Reiter's syndrome with arthritis and 
limitation of motion of the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 
20 percent for Reiter's syndrome of the lumbar spine.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for Reiter's syndrome of the cervical spine.  

4.  Entitlement to an initial evaluation in excess of 
10 percent for Reiter's syndrome of the left thumb.  

5.  Entitlement to initial compensable evaluations for 
Reiter's syndrome of the left index finger; (6) left long 
finger; (7) left ring finger; (8) left little finger; 
(9) right thumb; (10) right index finger; (11) right long 
finger; (12) right ring finger; (13) right little finger; 
(14) left knee; (15) right knee; (16) left elbow; (17) right 
elbow; (18) left foot; and (19) right foot. 

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

This case has a rather complicated procedural history, 
pertinent parts of which are set out below.  By way of a 
September 1971 rating decision, the veteran was granted 
service connection for Reiter's syndrome with arthritis and 
non-gonococcal urethritis.  In May 2004 he filed a claim for 
an increased rating for his service-connected disability.  A 
July 2004 rating decision continued the 20 percent rating in 
effect for Reiter's syndrome with arthritis and history of 
gonococcal urethritis and granted service connection for 
limitation of motion, lumbar spine, associated with Reiter's 
syndrome with arthritis and history of gonococcal urethritis, 
evaluated as 10 percent disabling and effective May 10, 2004.  
In November 2004 the veteran submitted additional evidence.  
In December 2004 the RO denied further increase and the 
veteran initiated an appeal, disagreeing with the disability 
rating assigned for Reiter's syndrome.  

An August 2006 rating decision pointed out an error in the 
July 2004 rating decision and reassigned the ratings as 
(1) Reiter's syndrome with arthritis and limitation of motion 
of the lumbar spine, 20 percent disabling, and (2) non 
gonococcal urethritis (previously combined with Reiter's 
syndrome), 10 percent disabling.  Then in January 2008 the RO 
granted service connection for Reiter's syndrome of the 
lumbar spine, cervical spine, both thumbs, all of the 
fingers, both knees, both elbows, and both feet, all rated 
separately and assigned effective dates of April 12, 2007.  
The veteran's rating for Reiter's syndrome with arthritis and 
limitation of motion of the lumbar spine was discontinued 
effective April 12, 2007, as the various chronic residuals 
involved were rated separately as of that date.

Essentially, the issue on appeal is whether the veteran 
warrants an increased rating for Reiter's syndrome, which is 
rated as an active process prior to April 12, 2007 and rated 
on residuals as of April 12, 2007.  The issues on the cover 
page have been changed to reflect as such.  

On the veteran's October 2006 VA Form 9 he checked the box 
requesting a Board hearing at a local VA office before a 
Member of the Board.  In response, VA sent the veteran a 
letter requesting clarification as to what type of hearing he 
was requesting and a form for his response.  The veteran 
returned the form and indicated that what he desired was a 
local hearing with a Decision Review Officer.  A hearing was 
scheduled in January 2007; however, that month the veteran's 
representative notified VA that the veteran desired to cancel 
his scheduled hearing due to his poor health and inability to 
drive the long distance safely.  The Board finds that there 
is no Board hearing request pending at this time. 

The veteran was represented by a veterans service 
organization during this appeal, until July 2008, prior to 
certification to the Board, when the veteran's representative 
submitted a memorandum to VA and a copy to the veteran 
cancelling its representation.  The veteran has not obtained 
another representative and is currently representing himself 
in this appeal.  

The Board is awarding two additional 10 percent evaluations 
for chronic residuals of Reiter's syndrome, which brings the 
combined disability evaluation for the disabilities resulting 
from a common etiology (Reiter's syndrome) to within the 
schedular criteria for consideration for entitlement to a 
total disability rating for compensation based upon 
individual unemployability (TDIU).  Additionally, the veteran 
has submitted statements from private medical professionals 
indicating that he is unemployable as a result of his 
disabilities.  Thus, the Board finds that a claim for a TDIU 
has been reasonably raised by the record.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to initial compensable evaluations 
for Reiter's syndrome of the left and right feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
specific chronic residuals of Reiter's syndrome prior to 
April 12, 2007.

2.  Prior to April 12, 2007, Reiter's syndrome with arthritis 
and limitation of motion of the lumbar spine was primarily 
manifested by multiple painful joints and some limitation of 
motion in the spine.  Symptoms combinations productive of 
definite impairment of health were not shown.  

3.  After April 12, 2007, the veteran's lumbar spine 
disability was primarily manifested by pain, tenderness and 
some limitation of motion, but with forward flexion greater 
than 30 degrees.  Ankylosis, incapacitating episodes and 
significant neurological impairment attributed to this 
disability are not shown.

4.  After April 2007, the veteran's cervical spine disability 
was primarily manifested by pain, tenderness and some 
limitation of motion, but with forward flexion greater than 
15 degrees.  Ankylosis, incapacitating episodes and 
significant neurological impairment attributed to this 
disability are not shown.

5.  After April 2007, the veteran's left thumb disability was 
primarily manifested by pain, tenderness, and some limitation 
of motion.  Ankylosis and limitation of motion with a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers are 
not shown.  

6.  After April 2007, the veteran's right thumb disability 
was primarily manifested by pain, tenderness, and some 
limitation of motion.  Ankylosis and limitation of motion 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers are not shown.  

7.  After April 2007, the veteran's finger disabilities were 
primarily manifested by pain, tenderness and some limitation 
of motion.  Ankylosis, limitation of any finger with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension of any finger 
limited by more than 30 degrees are not shown.  

8.  After April 2007, the veteran's bilateral knee 
disabilities were primarily manifested by pain and some 
limitation of flexion bilaterally but with flexion greater 
than 60 degrees in each knee.  Ankylosis, limitation of 
extension, recurrent subluxation and lateral instability are 
not shown.  

9.  After April 2007, the veteran's bilateral elbow 
disabilities were primarily manifested by pain and some 
limitation of flexion bilaterally but with flexion greater 
than 110 degrees in each elbow.  Ankylosis and limitation of 
extension are not shown.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for Reiter's syndrome with arthritis and limitation of motion 
of the lumbar spine, prior to April 12, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5002 (2007).

2.  The criteria for an initial current evaluation in excess 
of 20 percent for Reiter's syndrome of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 
5002, 5235 to 5243 (2007).

3.  The criteria for an initial evaluation in excess of 
20 percent for Reiter's syndrome of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 
5002, 5235 to 5243 (2007).

4.  The criteria for an initial evaluation in excess of 
10 percent for Reiter's syndrome of the left thumb have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5228 
(2007).

5.  The criteria for an initial 10 percent evaluation, but no 
more, for Reiter's syndrome of the left index finger, left 
long finger, left ring finger, and left little finger have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5229 
(2007).

6.  The criteria for an initial 10 percent evaluation, but no 
more, for Reiter's syndrome of the right thumb, right index 
finger, right long finger, right ring finger, and right 
little finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
DCs 5002, 5228, 5229 (2007).

7.  The criteria for an initial compensable evaluation for 
Reiter's syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5257, 5260, 5261 
(2007).

8.  The criteria for an initial compensable evaluation for 
Reiter's syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5257, 5260, 5261 
(2007).

9.  The criteria for an initial compensable evaluation for 
Reiter's syndrome of the left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5206, 5207 (2007).

10.  The criteria for an initial compensable evaluation for 
Reiter's syndrome of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5206, 5207 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in May 2004, March 2006, and 
April 2008.  The May 2004 letter informed the veteran that to 
substantiate his claim for an increased rating the evidence 
needed to show that his disability increased in severity/ had 
gotten worse and notified him of his and VA's respective 
duties for obtaining evidence.  The March 2006 letter 
provided proper notice regarding degrees of disability and 
effective dates.  This letter notified him that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and also 
provided examples of the types of medical and lay evidence 
that the veteran may submit or ask the Secretary to obtain.  
The examples given included VA and Federal treatment records, 
Social Security determinations, statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  The April 2008 letter 
provided the same information as the March 2006 letter and 
additionally notified the veteran that specific test or 
measurement results, such as range of motion tests, are used 
in determining the disability evaluation for some joint 
conditions.  The letter also indicated that evidence of the 
impact of the condition and symptoms on employment and daily 
life are considered in determining disability evaluations.  

Although the notice letters were not all sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, private medical records, Social Security 
Administration records, VA treatment records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. App. 37.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Increased Ratings

The veteran asserts that the effects of Reiter's syndrome are 
worse than evaluated throughout the appeal period.  

A. Factual Background

The veteran was afforded a VA joints examination in June 
2004.  At that examination the veteran reported having 
multiple joint pains with the pain in his hands and his back 
as the worst ones.  He stated that he gets flare-ups 
periodically where he gets swelling and red joints.  The 
veteran had no dislocations and reported no constitutional 
symptoms of inflammatory arthritis at the time of the 
examination.  
 
On physical examination, the following ranges of motion were 
reported: Lumbar spine - forward flexion to 70 degrees, 
backward extension to 10 degrees, bilateral lateral flexion 
and rotation all to 20 degrees; Knees - extension to 
0 degrees and flexion to 140 degrees; Elbows - extension to 
0 degrees and flexion to 145 degrees.  All of the movements 
were painful and the veteran stopped when pain started.  
There was no fatigue, weakness or lack of endurance.  There 
was no increased loss of range of motion with repetitive 
motion.  The examiner stated that he could not estimate 
further loss of motion during flare-up without resorting to 
speculation.  There was no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  Weight bearing was good, but the 
veteran walked with a limp.  The examiner specifically stated 
that there was no ankylosis.  No inflammatory arthritis was 
seen.  The relevant diagnosis was Reiter syndrome.  

A July 2004 letter from the veteran's chiropractor states 
that the veteran has osteoarthritis in his cervical spine, 
specifically at levels C4, C5, and C6.  

The Social Security Administration (SSA) had a medical 
assessment performed in connection with a claim filed by the 
veteran for disability benefits from the SSA.  The physician 
who prepared the report noted a relevant diagnosis of 
Reiter's Syndrome, probable generalized osteoarthritis.  The 
physician noted that that the veteran had a good grip 
bilaterally.  He also stated that September 2004 X-rays of 
the thoracic spine, lumbar spine, pelvis and sacroiliac 
joints, and bilateral hands and wrists showed no abnormality 
of the thoracic or lumbar spine, mild sclerosis of the 
sacroiliac joints with some indistinct appearance of the 
joint lines, and degenerative changes of the first 
carpometacarpal joint of the right hand with subluxation 
without other abnormality of the right or left hand or wrist.  
The veteran reportedly had a full range of motion throughout 
except for his cervical spine, forward flexion of the 
thoracolumbar spine, and flexion of the MCPJ 
(metacarpophalangeal joint) fingers bilaterally.  A chart 
completed by one physician indicated the following 
limitations of motion: Cervical spine - forward flexion to 
40 degrees, lateral flexion to 35 degrees, rotation to 
70 degrees; Hand - flexion of MCPJ fingers to 80 degrees; 
Thoracolumbar spine - forward flexion to 70 degrees.  

The veteran was afforded a VA contracted examination in 
January 2006.  At that examination he reported symptoms of 
Reiter's as weakness, stiffness, swelling, heat, redness, 
lack of endurance, and locking, involving knees and the feet 
primarily.  He also reported pain on a constant basis.  He 
relayed that he had been recommended incapacitation on 
multiple occasions in the past by a VA hospital physician, 
but did not recall any specific details.  

On physical examination, leg length was equal bilaterally and 
examination of the feet revealed no signs of abnormal weight 
bearing.  Posture and gait were normal and the veteran did 
not require any assistive device for ambulation.  Examination 
of the elbow, knee, and ankle joints was within normal limits 
bilaterally; the joints were not in any fixed position or 
ankylosis and range of motion was normal bilaterally without 
evidence of pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Examination of the 
knees did not reveal any recurrent subluxation, locking pain, 
joint effusion, or crepitus and examination of the knee 
ligaments and menisci was within normal limits.  

The veteran was able to tie shoelaces, fasten buttons, and 
pick up a piece of paper and tear it bilaterally.  The tips 
of the fingers could approximate the transverse crease of the 
palm bilaterally and the veteran was able to oppose the thumb 
with the tips of all the fingers.  Hand strength was normal 
bilaterally and none of the fingers were in any fixed 
position or ankylosis.  Finger range of motion was normal 
throughout both hands bilaterally.

Inspection of the cervical spine revealed normal position of 
the head.  The spine was symmetrical in appearance and in 
spinal motion.  Curvature of the spine appeared to be within 
normal limits.  There was no radiation of pain, spasms, or 
tenderness of either the cervical or thoracolumbar spine.  
The cervical spine and thoracolumbar spine were not in any 
fixed position or ankylosis.  Cervical and lumbar spine range 
of motion was normal without evidence of pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  There did not appear to be any 
intervertebral disc syndrome or chronic or permanent nerve 
root involvement.  

X-rays were reportedly negative for the cervical spine, 
thoracic spine, lumbosacral spine, right elbow, left elbow, 
left hand, right knee, left knee, right ankle, and left 
ankle.  X-rays of the right hand showed degenerative joint 
disease in the MP (metacarpal phalangeal) joint of the right 
thumb but were otherwise negative.  X-rays of the feet showed 
plantar calcaneal "spur" in each foot; the right foot was 
other wise negative, but the left foot X-rays showed 
hyperextension deformities of the second through fifth toes 
with mild degenerative joint disease in these joints.  The 
examiner stated that the plantar calcaneal spurs were not 
related to Reiter's syndrome.  The relevant diagnosis given 
was Reiter's syndrome.

The veteran was afforded another VA contracted examination in 
April 2007.  At that examination the veteran complained of 
weakness, stiffness, swelling, heat, redness and 
fatigability.  He again reported having constant pain all 
over.  He had no functional impairment in walking, lifting 
and holding things with his hands.  The veteran stated that 
he is incapacitated at times, although according to the 
examiner he was very vague about this.  The veteran 
specifically noted that he has lost most of the use of his 
left arm and he is unable to lift, bend or walk for long 
distances.  

X-rays were again negative but for mild hallux valgus 
deformity and posterior plantar calcaneal spur noted in each 
foot, early discogenic changes at the C3-4 level of the 
cervical spine and early osteoarthritic change at the right 
first metacarpal proximal phalangeal joint space of the right 
hand.  

Regarding ranges of motions for the joints, the following 
ranges of motion were reported as full: bilateral elbow 
extension, supination and pronation; knee extension; and 
bilateral thumb radial abduction, palmar abduction, MP 
flexion, and IP flexion.  Elbow flexion was limited on the 
right to 130 degrees and on the left to 120 degrees.  Knee 
flexion was limited on the right to 130 degrees (pain at 120 
degrees) and on the left to 120 degrees (pain at 100).  
Cervical flexion was limited to 30 degrees, extension to 
30 degrees, right and left lateral flexion to 15 degrees, and 
right and left rotation to 30 degrees.  Thoracolumbar flexion 
was limited to 60 degrees; extension to 20 degrees; and right 
and left lateral flexion and rotation to 10 degrees.  All 
four fingers (index, long, ring, little) had DIP flexion 
limited to 60 out of 70 degrees, PIP flexion limited to 90 
out of 110 degrees, and MP flexion limited to 70 out of 90 
degrees bilaterally.  

The only movement where pain was noted by the examiner as 
occurring before the end of the range of motion was in 
bilateral knee flexion.  The ranges of motion were not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination with repetitive use.    

On physical examination posture and gait were within normal 
limits and leg length was equal bilaterally.  Examination of 
the feet did not reveal any signs of abnormal weight bearing.  
The veteran used no device for ambulation.  Examination of 
the elbows and knees revealed no edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or subluxation.  
There was guarding of the elbows and knees and some crepitus 
in the left knee.  There were no signs of ankylosis of the 
elbows or knees.  General appearance of the knee joints was 
within normal limits.  Regarding the knees, testing of the 
medial and lateral collateral ligaments, anterior and 
posterior cruciate ligaments and medial and lateral menisci 
was within normal limits.  

The hands and fingers appeared normal without weakness, 
instability, or abnormal motion, bilaterally.  The veteran 
was able to tie his shoelaces, fasten buttons, and pick up a 
piece of paper and tear it without difficulty bilaterally.  
The veteran lacked 1 centimeter with all fingers on the right 
and 2 centimeters with all fingers on the left in being able 
to fully approximate the tips of the fingers to the median 
transverse fold of palm.  The tips of the thumbs oppose all 
fingers, both left and right, but the thumb pad lacks 2 
centimeters with all fingers on the right and 3 centimeters 
with all fingers on the left.  Hand strength was moderately 
reduced bilaterally.  There was no sign of ankylosis.  

Examination of the cervical spine revealed no evidence of 
radiating pain on movement and no evidence of muscle spasm.  
There was tenderness of the paravertebral muscles on the 
right and left.  There was no sign of ankylosis of the 
cervical spine.  Examination of the thoracolumbar spine 
revealed that the position of the head was within normal 
limits.  There were no abnormalities of symmetry in 
appearance or spinal motion and no sign of curvature of the 
spine.  There were no complaints of radiating pain on 
movement and muscle spasm was absent.  There was tenderness 
in the paravertebral muscles on the right and left.  Straight 
leg raises were negative bilaterally.  

Examination of the feet revealed no signs of weakness, edema, 
atrophy of the musculature, or disturbed circulation.  There 
was painful motion of all the toes and there was marked 
tenderness of all the toes.  The veteran did not have pes 
planus, pes cavus, metatarsalgia, hallux valgus or hallux 
rigidus.  He did have severe hammertoes bilaterally; however, 
in an addendum to the examination report the examiner stated 
that this condition was not related to the veteran's service-
connected disability.  The examiner relayed that the veteran 
would have moderately limited function of standing and 
walking as a result of the hammertoe condition. 

The examiner rendered diagnoses of Reiter's syndrome of the 
knees, elbows, feet, lumbar spine and neck, and Reiter's 
syndrome of the hands and early osteoarthritis of the right 
1st metacarpal joint space.  In an addendum to the 
examination report, the examiner opined that the discogenic 
change at the C3-4 level of the cervical spine was not 
related to the veteran's service-connected disability.
  
VA treatment records show similar findings.  
B. Law & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.  For the purpose of rating disability from 
arthritis, the elbow and knee are considered major joints; 
multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae are considered groups of minor joints, ratable on a 
parity with major joints.  38 C.F.R. § 4.45(f).  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  Id.  

Atrophic rheumatoid arthritis is evaluated under DC 5002.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating, warrants a 100 percent evaluation.  
38 C.F.R. § 4.71a, DC 5002.  If there is less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  Id.  Symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year warrants a 40 percent 
evaluation.  Id.  One or two exacerbations a year in a well-
established diagnosis warrants a 20 percent evaluation.  Id.

For chronic residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
atrophic rheumatoid arthritis is rated under the appropriate 
diagnostic codes for the specific joints involved.  Id.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5002.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis; the higher evaluation will 
be assigned.  Id.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The medical evidence of record establishes that the veteran 
is right-handed and as such, "major" disability ratings are 
applicable for disabilities on his right side and "minor" 
disability ratings are applicable for disabilities on his 
left side.  38 C.F.R. § 4.69 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Prior to April 12, 2007

Prior to April 12, 2007, the veteran was assigned a 
20 percent disability rating for Reiter's syndrome with 
arthritis and limitation of motion of the lumbar spine.  The 
disability was rated as an active process under DC 5002.  
Importantly, the rating for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  38 C.F.R. § 4.71a, DC 5002.  The competent 
medical evidence of record does not show specific chronic 
residuals of Reiter's syndrome prior to April 12, 2007.  

VA examinations from June 2004 and January 2006 and an SSA 
medical assessment all show a general diagnosis of Reiter's 
syndrome.  Conversely, the April 2007 VA examination report 
shows separate diagnoses for Reiter's syndrome affecting 
several specific joints.  Prior findings were more reflective 
of the general active process, while the more recent evidence 
shows compensable residuals of Reiter's syndrome.  As an 
illustration, the Board notes that at the January 2006 VA 
contracted examination it was noted that the tips of the 
veteran's fingers could approximate the transverse crease of 
the palm bilaterally and the veteran was able to oppose the 
thumb with the tips of all the fingers.  Hand strength was 
normal bilaterally and finger range of motion was normal 
throughout both hands bilaterally.  These findings are 
markedly different than the findings in April 2007, that the 
veteran lacked 1 centimeter with all fingers on the right and 
2 centimeters with all fingers on the left in being able to 
fully approximate the tips of the fingers to the median 
transverse fold of palm, that hand strength was moderately 
reduced bilaterally, and that motion was limited in all 
finger joints.  At that time, the tips of the thumbs oppose 
all fingers, both left and right, but the thumb pad lacked 2 
centimeters with all fingers on the right and 3 centimeters 
with all fingers on the left.  While the January 2006 
examiner opined that the veteran's currently affected joints 
and related condition were related to service-connected 
Reiter's syndrome, specific chronic residuals were not shown 
until later.  

April 17, 2007 is the first date it was factually 
ascertainable what specific chronic residuals the veteran had 
as a result of Reiter's syndrome and their severity.  Once 
the individual residuals became evidence, the AOJ could, and 
did, assign separate ratings for the residuals.  Given the 
above, separate ratings for the chronic residuals of Reiter's 
syndrome were not warranted prior to April 17, 2007.  

For the veteran to warrant an evaluation in excess of 
20 percent for Reiter's syndrome with arthritis and 
limitation of the lumbar spine prior to April 12, 2007, the 
evidence would need to show symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  38 C.F.R. § 4.71a, DC 
5002.  

Prior to April 12, 2007, Reiter's syndrome with arthritis and 
limitation of motion of the lumbar spine was primarily 
manifested by multiple painful joints and some limitation of 
motion in the spine.  The Board does not associate these 
findings with a definite impairment of health.     

The Board is aware that at his January 2006 VA contracted 
examination, the veteran relayed that he had been recommended 
incapacitation on multiple occasions by a VA physician.  
According to the examiner, the veteran did not recall any 
specific details.  While the veteran reports some 
incapacitating exacerbations, the competent medical evidence, 
including VA treatment records, does not reflect that the 
veteran had incapacitating exacerbations 3 or more times in a 
year.  Moreover, the veteran's reports do not indicate a 
specific number of incapacitating exacerbations; hence, none 
of the competent evidence shows the requisite number of 
incapacitating exacerbations for a higher schedular rating.  
For these reasons, the Board finds that a rating in excess of 
20 percent was not warranted under DC 5002 and that rating 
Reiter's syndrome based on chronic residuals was not 
warranted until April 12, 2007.  

Lumbar and Cervical Spine

According to the relevant regulations for spinal 
disabilities, DC 5235 (vertebral fracture or dislocation), 
DC 5236 (sacroiliac injury and weakness), DC 5237 
(lumbosacral or cervical strain), DC 5238 (spinal stenosis), 
DC 5239 (spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (intervertebral disc syndrome) are evaluated under 
the following General Rating Formula for Diseases and 
Injuries of the Spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), in relevant 
parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235 to 5243.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, DC 5243.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, in relevant parts: 

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

Id.  

For the veteran to warrant an evaluation in excess of 
20 percent for his lumbar spine disability, the evidence 
would need to show forward flexion of the thoracolumbar spine 
to 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  For the veteran to warrant an 
evaluation in excess of 20 percent for his cervical spine 
disability, the evidence would need to show forward flexion 
of the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  The veteran could 
also warrant higher evaluations if the evidence showed the 
requisite amount of incapacitating episodes as a result of 
intervertebral disc syndrome or if the evidence showed 
significant neurological deficit attributable to either of 
these disabilities.  In this case, the Board finds that after 
April 2007, the veteran's lumbar spine disability was 
primarily manifested by pain, tenderness, and some limitation 
of motion, but with forward flexion greater than 30 degrees; 
and his cervical spine disability was primarily manifested by 
pain, tenderness, and some limitation of motion, but with 
forward flexion greater than 15 degrees.  Ankylosis, 
incapacitating episodes and significant neurological 
impairment attributed to these disabilities are not shown.

Importantly, at the veteran's April 2007 VA contracted 
examination cervical flexion was limited to 30 degrees and 
thoracolumbar flexion was limited to 60 degrees.  The ranges 
of motion were not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination with repetitive 
use.  There was no evidence of radiating pain from either the 
cervical or lumbar spine.  The examiner specifically noted no 
sign of radiculopathy on examination of the thoracolumbar 
spine and no bowel, bladder or erectile dysfunction.  
Neurologically, sensory and motor function of the upper and 
lower extremities was within normal limits.  Reflexes were 2+ 
for the upper and lower extremities.  Significant 
neurological deficit related to the spinal conditions is not 
shown by the competent medical evidence of record.  Likewise, 
examiners have consistently noted no signs of ankylosis, and 
motion of the spine, even considering the effects of pain, is 
shown in all segments of the spine.  Thus, the functional 
equivalent of ankylosis is not shown.  No incapacitating 
episodes caused by intervertebral disc syndrome are shown by 
the evidence of record.  In fact, at the January 2006 
examination it was noted that there did not appear to be any 
intervertebral disc syndrome of the thoracolumbar spine.  
Given the above, schedular ratings higher than 20 percent for 
Reiter's syndrome of the cervical spine and lumbar spine are 
denied.  

Fingers and Thumbs

Explanatory notes for Diagnostic Codes 5216 to 5230 provide 
that evaluation of ankylosis or limitation of motion of 
single or multiple digits provides for the index, long, ring, 
and little fingers (digits II, III, IV, and V), 0 degrees of 
flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads.  
Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of 0 to 90 degrees of 
flexion, the proximal interphalangeal joint has a range of 0 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of 0 to 70 or 80 degrees of 
flexion.  Note (2) provides that when two or more digits of 
the same hand are affected by any combination of amputation, 
ankylosis, or limitation of motion that is not otherwise 
specified in the rating schedule, the evaluation level 
assigned will be that which best represents the overall 
disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.  Note 
(5) provides that if there is limitation of motion of two or 
more digits, each digit is evaluated separately and the 
evaluations are combined.

Limitation of motion of the thumb is evaluated under DC 5228.  
38 C.F.R. § 4.71a, DC 5228.  A noncompensable rating is 
warranted for the major or minor hand with a gap of less than 
one inch (2.5 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  Id.  A 10 
percent rating is warranted for the major or minor hand with 
a gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  Id.  A 20 percent rating is warranted for the major 
or minor hand with a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Id.

Limitation of motion of the index or long finger is evaluated 
under DC 5229.  38 C.F.R. § 4.71a, DC 5229.  A noncompensable 
rating is warranted for the major or minor hand with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  Id.  A 10 percent rating is 
warranted for the major or minor hand with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  Id.

Limitation of motion of the ring or little finger is 
evaluated under DC 5230.  38 C.F.R. § 4.71a, DC 5230.  A 
noncompensable rating is warranted for any limitation of 
motion.  Id.

In this case, physical examination of the hands in April 2007 
revealed bilateral thumb radial abduction, palmar abduction, 
MP flexion, and IP flexion were full, but all four fingers 
(index, long, ring, little) with DIP flexion limited to 60 
out of 70 degrees, PIP flexion limited to 90 out of 110 
degrees, and MP flexion limited to 70 out of 90 degrees 
bilaterally.  The ranges of motion were not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination with repetitive use.  The hands and fingers 
appeared normal without weakness, instability, or abnormal 
motion, bilaterally.  The veteran was able to tie his 
shoelaces, fasten buttons, and pick up a piece of paper and 
tear it without difficulty bilaterally.  The veteran lacked 1 
centimeter with all fingers on the right and 2 centimeters 
with all fingers on the left in being able to fully 
approximate the tips of the fingers to the median transverse 
fold of palm.  The tips of the thumbs oppose all fingers, 
both left and right, but the thumb pad lacks 2 centimeters 
with all fingers on the right and 3 centimeters with all 
fingers on the right.  Hand strength was moderately reduced 
bilaterally.  There was no sign of ankylosis.  

Given the above, the Board finds that an initial rating in 
excess of 10 percent is not warranted for the veteran's left 
thumb disability, but that the veteran warrants a 10 percent 
evaluation, but no more, for the minor joints affected in the 
right hand (including the thumb) and a 10 percent evaluation, 
but no more, for the minor joints affected in the left hand 
(other than the thumb).  

Diagnostic Code 5002 provides that chronic residuals of 
arthritis warrant a 10 percent evaluation for each group of 
minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5002.  Multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f).  In this 
case, limitation of motion is shown in all of the fingers and 
thumbs.  However, the only compensable loss of motion is in 
the veteran's left thumb, which is limited so that the tip of 
the thumb opposes all fingers, but the thumb pad lacks 3 
centimeters with all fingers on the left.  

Examiners have specifically noted no ankylosis of the thumbs 
and fingers; thus, ratings for ankylosis are not appropriate 
in this case.  As limitation of left thumb motion with a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers 
is not shown, a schedular evaluation in excess of 10 percent 
is not warranted for the veteran's left thumb disability.  As 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm with the finger 
flexed to the extent possible and extension limited by more 
than 30 degrees is not shown in any finger, and limitation of 
right thumb motion with a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers are not shown, 
separate evaluations are not warranted for any of the 
veteran's service-connected finger (index, long, ring, 
little) disabilities or his right thumb disability.  Medical 
professionals have reported ranges of motion in excess of 
those needed for separate compensable schedular evaluations.  
In this case it is most beneficial to the veteran to rate his 
finger and thumb disabilities other than his left thumb as 
groups of minor joints, which results in two separate 
10 percent evaluations along with the 10 percent evaluation 
already in effect for his left thumb.  Higher ratings are not 
warranted.    

Bilateral Knees

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under DC 5257 because it is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).  

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (September 
17, 2004) (which finds that separate ratings under DC 5260 
for limitation of flexion of the leg and DC 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint).

The Board finds that the veteran's bilateral knee 
disabilities have been primarily manifested by pain and some 
limitation of flexion bilaterally but with flexion greater 
than 60 degrees in each knee.  Limitation of extension, 
recurrent subluxation and lateral instability are not shown.  
Physical examination of the knees in April 2007 revealed no 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement or subluxation.  There was guarding of the 
knees and some crepitus in the left knee.  General appearance 
of the knee joints was within normal limits and there were no 
signs of ankylosis of the knees.  Testing of the medial and 
lateral collateral ligaments, anterior and posterior cruciate 
ligaments and medial and lateral menisci was within normal 
limits.  

Regarding limitation of motion, the veteran would warrant a 
10 percent evaluation for either knee if noncompensable 
limitation of motion is shown as his chronic residuals of 
Reiter's syndrome are rated under DC 5002, which provides for 
such a 10 percent rating even when noncompensable limitation 
of motion is shown.  See 38 C.F.R. § 4.71a, DC 5002.  
Importantly, the criteria for the zero-percent rating under 
the applicable diagnostic code rating limitation of motion 
must be shown for a 10 percent rating to be applicable.  See 
VAOGCPREC 23-97, VAOGCPREC 9-98 (holding that limitation of 
motion under DC 5260 or DC 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating for 
separate ratings to be assigned for arthritis under DC 5003 
and instability of the knee under DC 5257).  A zero-percent 
rating is assigned for leg flexion limited to 60 degrees or 
leg extension limited to 5 degrees.  38 C.F.R. § 4.71a, DCs 
5260, 5261.  

At the April 2007 VA contracted examination knee extension 
was normal bilaterally but knee flexion was limited on the 
right to 130 degrees (pain at 120 degrees) and on the left to 
120 degrees (pain at 100).  The ranges of motion were not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination with repetitive use.  X-rays were 
negative for both knees.  The other competent medical 
evidence of record is not in significant conflict with these 
findings.  Given these findings, a compensable rating is not 
warranted under DCs 5003 and 5260 as degenerative arthritis 
and limitation of knee extension are not shown.  While some 
limitation of knee flexion is shown bilaterally, even 
considering the effects of pain, flexion of either knee 
limited to 60 degrees is not shown.  Accordingly, compensable 
schedular evaluations are not warranted for Reiter's syndrome 
of the left knee and right knee based on limitation of 
motion.   Likewise, compensable schedular evaluations are not 
warranted for Reiter's syndrome of the left knee and right 
knee based on other impairment of the knee.  No lateral 
instability or recurrent subluxation is shown by the 
competent medical evidence of record and testing for such in 
April 2007 produced no findings indicating any problems.  The 
examiner specifically stated that there was no abnormal 
movement or subluxation. 

The Board has considered rating the veteran's knee 
disabilities using other Diagnostic Codes; however, the Board 
finds no relevant Diagnostic Code(s) that would allow for a 
compensable rating.  There is no indication that the veteran 
has ankylosis of either knee, dislocated or removal of 
semilunar cartilage, impairment of the tibia and fibula or 
genu recurvatum.  As such, ratings under DCs 5256, 5258, 
5259, 5262, and 5263 would not be appropriate.  See 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2007).

Elbows

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected elbow and forearm disorders, including 
DC 5205 (ankylosis), DC 5206 (limitation of flexion), DC 5207 
(limitation of extension), DC 5208 (forearm flexion limited 
to 100 degrees and extension to 45 degrees), DC 5209 (elbow, 
other impairment of Flail joint), DC 5210 (nonunion of radius 
and ulna, with flail false joint), DC 5211 (impairment of 
ulna), DC 5212 (impairment of radius), and DC 5213 
(impairment of supination and pronation).  

Normal range of motion of the elbow is from zero degrees 
extension to 145 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate I.  Under DC 5206, a noncompensable rating will be 
assigned for limitation of flexion of the forearm to 
110 degrees (major or minor); a 10 percent rating will be 
assigned for limitation of flexion of the forearm to 
100 degrees (major or minor); a 20 percent rating will be 
assigned for limitation of flexion of the forearm to 
90 degrees (major or minor) or for limitation of flexion to 
70 degrees for the minor arm; a 30 percent rating will be 
assigned for limitation of flexion of the forearm to 70 
degrees for the major arm or 55 degrees for the minor arm; a 
40 percent rating will be assigned for limitation of flexion 
of the forearm to 55 degrees for the major arm or 45 degrees 
for the minor arm; and a 50 percent rating will be assigned 
for limitation of flexion of the forearm to 45 degrees for 
the major arm.  See 38 C.F.R. § 4.71a, DC 5206.  

Under DC 5207, a 10 percent rating will be assigned for 
limitation of extension of the forearm to 45 or 60 degrees 
(major or minor); a 20 percent rating will be assigned for 
limitation of extension of the forearm to 75 degrees (major 
or minor) or for limitation of extension to 90 degrees for 
the minor arm; a 30 percent rating will be assigned for 
limitation of extension of the forearm to 90 degrees for the 
major arm or 100 degrees for the minor arm; a 40 percent 
rating will be assigned for limitation of extension of the 
forearm to 100 degrees for the major arm or 110 degrees for 
the minor arm; and a 50 percent rating will be assigned for 
limitation of extension of the forearm to 110 degrees for the 
major arm.  38 C.F.R. § 4.71a, DC 5207.

Regarding limitation of motion, the veteran would warrant a 
10 percent evaluation for either elbow if noncompensable 
limitation of motion is shown as his chronic residuals of 
Reiter's syndrome are rated under DC 5002, which provides for 
such a 10 percent rating even when noncompensable limitation 
of motion is shown.  See 38 C.F.R. § 4.71a, DC 5002.  As 
noted above, the criteria for a zero-percent rating must be 
met for a 10 percent rating to be applicable.  Cf. VAOGCPREC 
23-97, VAOGCPREC 9-98 (holding that limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating for 
separate ratings to be assigned for arthritis under DC 5003 
and instability of the knee under DC 5257).  A zero-percent 
rating is assigned for forearm flexion limited to 110 degrees 
or forearm extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DCs 5206, 5207.  

In this case, the Board finds that the veteran's bilateral 
elbow disabilities have been primarily manifested by pain and 
some limitation of flexion bilaterally but with flexion 
greater than 110 degrees in each elbow.  Ankylosis and 
limitation of extension are not shown.  Physical examination 
of the elbows in April 2007 revealed no edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement or 
subluxation.  There was guarding of the elbows.  General 
appearance of the elbow joints was within normal limits and 
there were no signs of ankylosis of the elbows.  

Regarding limitation of motion, at the April 2007 VA 
contracted examination elbow extension was normal bilaterally 
but elbow flexion was limited on the right to 130 degrees and 
on the left to 120 degrees.  The ranges of motion were not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination with repetitive use.  X-rays were 
negative for both elbows.  The other competent medical 
evidence of record is not in significant conflict with these 
findings.  Given these findings, a compensable rating is not 
warranted under DCs 5003 and 5207 as degenerative arthritis 
and limitation of elbow extension are not shown.  Likewise, 
while some limitation of elbow flexion is shown bilaterally, 
even considering the effects of pain, flexion of either elbow 
limited to 110 degrees is not shown.  Accordingly, 
compensable schedular evaluations are not warranted for 
Reiter's syndrome of the left elbow and right elbow based on 
limitation of motion.  

The Board has considered rating the veteran's elbow 
disabilities using other Diagnostic Codes; however, the Board 
finds no relevant Diagnostic Code(s) that would allow for a 
compensable rating.  There is no indication that the veteran 
has ankylosis of either elbow, other impairment of elbow 
Flail joint or a joint fracture, nonunion of radius and ulna 
with flail false joint, or impairment of the ulna, radius, 
supination and pronation.  As such, ratings under DCs 5205, 
5209, 5210, 5211, 5212, and 5213 would not be appropriate.  
See 38 C.F.R. § 4.71a, DCs 5205, 5209, 5210, 5211, 5212, 5213 
(2007).

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants higher 
evaluations than those assigned the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent prior to April 12, 2007 for Reiter's syndrome with 
arthritis and limitation of motion of the lumbar spine, and 
evaluations thereafter in excess of 20 percent for cervical 
and lumbar spine disabilities, 10 percent for left thumb 
disability, 10 percent for the disability of the group of 
joints consisting of the left index finger, left long finger, 
left ring finger, and left little finger, 10 percent for the 
disability of the group of joints consisting of the right 
thumb, right index finger, right long finger, right ring 
finger, and right little finger, and zero percent for the 
left and right knee disabilities and the left and right elbow 
disabilities and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  The Board finds no basis upon which to 
predicate assignment of "staged" ratings.  As discussed 
above, chronic residuals were not shown prior to April 12, 
2007.  During the relevant periods, the competent evidence 
does not show the severity of any disability fluctuating so 
that staged ratings would be appropriate.  

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Colayong v. West, 
12 Vet. App. 524, 536 (1999).  In this case, the veteran has 
submitted statements from private medical records suggesting 
that pain and other symptoms of his disability render him 
unemployable.  As such, the Board must adjudicate the issue 
of whether referral for an extraschedular rating is 
warranted.  See id.; Barringer v. Peake, No. 06-3088 (Vet. 
App. September 16, 2008).  The Board notes that a claim for a 
TDIU has been referred to the RO.      

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

Here, the record does not establish that the rating criteria 
are inadequate for rating any of the veteran's service-
connected disabilities.  The competent medical evidence of 
record shows that the veteran's joint disabilities are 
primarily manifested by pain, tenderness and limitation of 
motion.  Many of the applicable diagnostic codes used to rate 
the veteran's disabilities provide for ratings based on 
limitation of motion.  See 38 C.F.R. §§ 5206, 5207, 5228, 
5229, 5230, 5235 to 5243, 5260, 5261.  The effects of pain 
and functional impairment have been taken into account and 
are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 
8 Vet. App. 202.  The effects of the veteran's disabilities 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  


ORDER

Entitlement to a rating in excess of 20 percent prior to 
April 12, 2007, for Reiter's syndrome with arthritis and 
limitation of motion of the lumbar spine is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for Reiter's syndrome of the lumbar spine is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for Reiter's syndrome of the cervical spine is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for Reiter's syndrome of the left thumb is denied.  

Entitlement to an initial evaluation of 10 percent, but no 
more, for Reiter's syndrome of the left index finger, left 
long finger, left ring finger, and left little finger is 
allowed; to this extent the appeal is granted subject to the 
law and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation of 10 percent, but no 
more, for Reiter's syndrome of the right thumb, right index 
finger, right long finger, right ring finger, and right 
little finger is allowed; to this extent the appeal is 
granted subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to initial compensable evaluations for Reiter's 
syndrome of the left knee, right knee, left elbow and right 
elbow are denied


REMAND

The veteran asserts that he warrants compensable initial 
evaluations for Reiter's syndrome of the left and right feet.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran was afforded a VA contracted examination in 
January 2006.  At that examination, the veteran reported 
symptoms of Reiter's syndrome as weakness, stiffness, 
swelling, heat, redness, lack of endurance, and locking, 
involving knees and the feet primarily.  X-rays of the feet 
showed plantar calcaneal "spur" in each foot; the right 
foot was other wise negative, but the left foot X-rays 
reportedly showed hyperextension deformities of the second 
through fifth toes with mild degenerative joint disease in 
these joints.  The examiner stated that the plantar calcaneal 
spurs were not related to Reiter's syndrome.  The relevant 
diagnosis given was Reiter's syndrome.  

The veteran was afforded another VA contracted examination in 
April 2007.  At that examination the veteran complained of 
weakness, stiffness, swelling, heat, redness and 
fatigability.  He again reported having constant pain all 
over.  X-rays of the feet reportedly showed mild hallux 
valgus deformity and posterior plantar calcaneal spur noted 
in each foot.  No degenerative joint disease was noted.  
Examination of the feet revealed no signs of weakness, edema, 
atrophy of the musculature or disturbed circulation.  There 
was painful motion of all the toes and there was marked 
tenderness of all the toes.  On examination, the veteran did 
not have pes planus, pes cavus, metatarsalgia, hallux valgus 
or hallux rigidus.  He did have severe hammertoes 
bilaterally; however, in an addendum to the examination 
report the examiner stated that this condition was not 
related to the veteran's service-connected disability.  The 
examiner relayed that the veteran would have moderately 
limited function of standing and walking as a result of the 
hammertoe condition.  The examiner diagnosed Reiter's 
syndrome of the feet.  

Under DC 5002, chronic residuals such as limitation of motion 
or ankylosis are rated under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, DC 
5002.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Id.  Multiple involvements of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered a group of minor joints, ratable 
on a parity with major joints.  38 C.F.R. § 4.45(f).  
Diagnostic Code 5284 provides ratings for "other" foot 
injuries as follows: 10 percent when moderate; 20 percent 
when moderately severe; and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5284 (2007).  In VAOPGCPREC 9-98, the 
VA General Counsel stated that DC 5284 is a more general 
diagnostic code and that trauma to the foot may involve 
different parts of the feet and toes and some injuries may 
affect range of motion; thus, the nature of the particular 
injury determines whether limitation of motion is involved 
under DC 5284.  

In this case, painful motion of the toes has been noted but 
it is unclear if the veteran's feet disabilities involve 
limitation of motion.  If the disabilities do involve 
limitation of motion, the veteran may be entitled to 
compensable evaluations for these chronic residuals under DC 
5002, as discussed above.  Also, the X-ray reports from 
January 2006 and April 2007 are conflicting in that the 
former notes mild degenerative joint disease in the MP joints 
of the second through fifth toes of the left foot while the 
later makes no mention of any degenerative joint disease.  
There is also conflict in that the April 2007 X-rays 
reportedly showed hallux valgus while the physical 
examination portion of the examination report states that 
there was no hallux valgus.  It appears that further 
examination and opinion is needed in this case.  The veteran 
should be scheduled for a VA examination or contracted 
examination with an appropriate medical professional to 
determine the severity and extent of his feet disabilities.  
Specific instructions to the examiner are detailed below.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate examination, with a physician, 
to determine the current level of severity 
of his service-connected feet 
disabilities.  The claims folder should be 
made available to the physician for review 
prior to entering any opinion.  All 
pertinent tests should be accomplished and 
all clinical findings should be reported 
in detail.  

The physician is requested to comment 
specifically on the following: 

a)	The correct diagnoses for any foot 
disabilities;
b)	Whether any of the diagnosed foot 
disabilities are related to the 
veteran's service-connected Reiter's 
syndrome of the left and right feet 
(to include hallux valgus, if 
diagnosed);
c)	Whether any of the veteran's feet 
disabilities that are related to his 
service-connected conditions involve 
limitation of motion;
d)	If the veteran has limitation of 
motion in either foot related to his 
service-connected disabilities, is 
this limitation of motion best 
classified as slight, moderate, 
moderately severe, or severe; 
e)	Whether the veteran has arthritis in 
either foot.  

2.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
(if he obtains one) should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


